

EXHIBIT 10.40

EXECUTIVE EMPLOYMENT AND NON‑COMPETITION AGREEMENT
    
AGREEMENT, dated as of the 11th day of March, 2011, by and between Fortegra
Financial Corporation, a Delaware corporation (the “Company”), and Igor
Best-Devereux, a resident of Salt Lake City, Utah (the “Executive”).
WHEREAS, the Company desires to engage the services of the Executive and the
Executive desires to be employed by the Company;
WHEREAS, the Company desires to be assured that the unique and expert services
of the Executive will be substantially available to the Company, and that the
Executive is willing and able to render such services on the terms and
conditions hereinafter set forth; and
WHEREAS, the Company desires to be assured that the confidential information and
good will of the Company will be preserved for the exclusive benefit of the
Company;
NOW, THEREFORE, in consideration of such employment and the mutual covenants and
promises herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company and the
Executive agree as follows:
Section 1.    Employment and Position. Subject to Section 2, the Company hereby
employs the Executive as its Executive Vice President, and the Executive hereby
accepts such employment under and subject to the terms and conditions
hereinafter set forth.
Section 2.    Term. The term of employment under this Agreement shall begin on
________ __, 2011 (the “Effective Date”) and, unless sooner terminated as
provided in Section 6, shall be for a rolling, three-year term (the “Term”) so
that the initial term shall be three years and, on each anniversary of the
Effective Date, the Agreement shall be renewed automatically for an additional
year unless either party shall provide written notice to the other party not
less than ninety (90) days prior to the anniversary of the Effective Date that
it or he does not wish to so extend the Agreement. Upon delivery of such notice,
the “Term” of this Agreement shall be the three years following the anniversary
of this Agreement that next follows such notice and this Agreement shall
terminate upon the expiration of such Term. Notwithstanding the foregoing, the
“Term” shall terminate upon the termination of Executive's employment under
Section 6.
Section 3.    Duties. The Executive shall perform services in a managerial
capacity in a manner consistent with the Executive's position as Executive Vice
President, subject to the general supervision of the Company's Chief Executive
Officer. The Executive hereby agrees to devote his full business time and best
efforts to the faithful performance of such duties and to the promotion and
forwarding of the business and affairs of the Company for the Term.
Section 4.    Compensation. (a) Salary. In consideration of the services
rendered by the Executive under this Agreement, the Company shall pay the
Executive a base salary (the “Base Salary”) as set forth in Schedule A. The Base
Salary shall be paid in such installments and at such times as the Company pays
its regular salaried executives and shall be subject to all necessary
withholding taxes, FICA contributions and similar deductions. The Base Salary
will be reviewed annually by the Chief Executive Officer of the Company. The
Base Salary may be





--------------------------------------------------------------------------------



EXHIBIT 10.40

adjusted each year based on the recommendation and approval of the Chief
Executive Officer of the Company, as approved by the Board of Directors.
(b)    Annual Bonus. During the Term, the Company from time to time shall pay
the Executive an annual bonus (the "Annual Bonus"). The Annual Bonus shall be
calculated as described in Schedule A hereto. Any compensation paid to the
Executive as the Annual Bonus shall be in addition to the Base Salary, but shall
be in lieu of participation in any other incentive, profit sharing or bonus
compensation program which the Company currently maintains. All Bonus and
benefit plans are subject to annual review and changes by the Company relative
to key strategic objectives for the year.
The Annual Bonus to which the Executive is entitled pursuant to this Section, is
referred to herein as the “Bonus.” The Bonus shall be paid to the Executive no
later than March 15th following the fiscal year to which it relates. In order to
be eligible to receive the Bonus, the Executive must remain employed on the last
day of the fiscal year to which the Bonus relates. Notwithstanding the
foregoing, if the Executive's employment is terminated earlier (i) due to death
under Section 6.01, (ii) due to disability under Section 6.02, (iii) without
Cause under Section 6.04, or (iv) for Good Reason under Section 6.06, then the
Executive shall be entitled to receive a pro-rated portion of the entire Bonus
earned by him, if any, as of the date of such termination pursuant to the terms
and at the time set forth herein. The amount of any Bonus will be pro-rated for
any year in which the Executive worked less than the entire year. However, in
the event the Executive worked less than six (6) months of the year, Executive
will not be entitled to any pro-rated Bonus for that year.
Executive agrees to return to the Company any bonus or other incentive based
compensation as may be required by applicable law, rule or regulation governing
the return or clawback of executive bonuses, or by Company policy adopted in
order to comply with such applicable law, rule or regulation.
Section 5.    Benefits. In addition to the compensation detailed in Section 4 of
this Agreement, the Executive shall be entitled to the following additional
benefits:
Section 5.01.    Paid Vacation. The Executive shall be entitled to four (4)
weeks paid vacation per calendar year, such vacation to extend for such periods
and shall be taken at such intervals as shall be appropriate and consistent with
the proper performance of the Executive's duties hereunder.
Section 5.02.    Insurance Coverage. During the Term, the Executive and/or the
Executive's dependents, as the case may be, shall be eligible for participation
in and shall receive all benefits under welfare benefit plans, practices,
policies and programs provided by the Company to similarly-situated executives
of the Company (including, without limitation, medical, dental and group life
insurance plans and programs) to the extent applicable generally to other
executives of the Company.
Section 5.03.    Reimbursement of Expenses. The Company shall reimburse the
Executive for all reasonable and necessary expenses actually incurred by the
Executive directly in connection with the business affairs of the Company and
the performance of his duties













2

--------------------------------------------------------------------------------



EXHIBIT 10.40



hereunder, upon presentation of proper receipts or other proof of expenditure
and subject to such reasonable guidelines or limitations provided by the Company
from time to time. The Executive shall comply with such reasonable limitations
and reporting requirements with respect to such expenses as the Company may
establish from time to time. Except to the extent specifically provided however,
the Executive shall not use Company funds for non-business, non-Company related
matters or for personal matters.
Section 5.04.    Perquisites. During the Term, the Executive shall be entitled
to perquisites, such as an automobile allowance, as set forth in Schedule A. All
perquisites are subject to annual review and adjustment by the Company, subject
to the recommendation and approval of the Chief Executive Officer.
Section 5.05.    Other Benefit Plans. During the Term, the Executive shall be
entitled to participate in other incentive, savings, retirement, 401k, deferred
compensation and pension plans, practices, policies and programs as determined
by the Company from time to time.
Section 6.    Termination. This Agreement shall be terminated at the end of the
Term or earlier as follows:
Section 6.01.    Death. This Agreement shall automatically terminate upon the
death of the Executive and all rights of the Executive and his heirs, executors
and administrators to compensation and other benefits shall cease, except that
the compensation provided in Section 4 shall continue through the end of the
month in which the Executive's death occurs.
Section 6.02.    Permanent Disability. In the event of any physical or mental
disability of the Executive rendering the Executive substantially unable to
perform his duties in any material respect hereunder for a period of at least
180 days out of any twelve-month period, this Agreement shall terminate
automatically. Any determination of disability shall be made by the Company in
consultation with a qualified physician or physicians selected by the Company
and reasonably acceptable to the Executive. The failure of the Executive to
submit to a reasonable examination by such physician or physicians shall act as
an estoppel to any objection by the Executive to the determination of disability
by the Company.
Section 6.03.    By the Company For Cause. The employment of the Executive may
be terminated by the Company for Cause (as defined below) at any time effective
upon written notice to the Executive. For purposes hereof, the term “Cause”
shall mean that the Company has determined that any one or more of the following
has occurred:
(a)    The Executive shall have been convicted of, or shall have pleaded guilty
or nolo contendere to, any felony or any crime involving moral turpitude or
misrepresentation;
(b)    The Executive shall have failed or refused to carry out the reasonable
and lawful instructions of the Company (other than as a result of illness or
disability) concerning duties or actions consistent with the Executive's
position as Executive Vice President and such failure or refusal shall have
continued for a period of ten (10) days following written notice from the
Company;



3

--------------------------------------------------------------------------------



EXHIBIT 10.40

(c)    the Executive shall have breached any provision of Section 8 or 9 hereof;
or
(d)    the Executive shall have committed any fraud, embezzlement,
misappropriation of funds, misrepresentation, breach of fiduciary duty or other
material act of dishonesty against the Company.
(e)    the Executive shall have engaged in any gross or willful misconduct
resulting in a substantial loss to the Company or substantial damage to its
reputation.
Notwithstanding the foregoing, the occurrence of the event specified in (c)
above shall not constitute Cause unless the Company gives Executive written
notice that such event constitutes Cause and the Executive thereafter fails to
cure such event within thirty (30) days after receipt of such notice.
Section 6.04.    By the Company without Cause. The Company may terminate the
Executive's employment at any time without Cause effective upon written notice
to the Executive.
Section 6.05.    By the Executive Voluntarily. The Executive may terminate this
Agreement at any time effective upon at least 30 days prior written notice to
the Company.
Section 6.06.    By the Executive for Good Reason. The Executive may terminate
this Agreement effective upon written notice to the Company for Good Reason.
Such notice must provide a detailed explanation of the Good Reason. Any such
termination shall be treated for purposes of this Agreement as a termination by
the Company without Cause. For this purpose, the term “Good Reason” shall mean
any of the following conditions: (i) the assignment to the Executive of any
duties inconsistent in any substantial respect with the Executive's position,
authority or responsibilities as contemplated by Section 1 of this Agreement or
any duties which are illegal or unethical; (ii) any material failure to pay the
compensation or benefits described in Sections 4 or 5 of this Agreement; or
(iii) the relocation by the Company of the Executive's primary place of
employment with the Company to a location not within a 50 mile radius of Salt
Lake City, Utah. In order for Executive's resignation to constitute Good Reason,
all of the following requirements must be satisfied: (1) the Executive must
provide written notice of Good Reason to the Company's General Counsel within 90
days of the initial existence of one or more of the conditions giving rise to
such Good Reason; (2) the Company must have the opportunity to remedy such
conditions giving rise to Good Reason for 30 days following receipt of such
notice; and (3) any resignation must occur within six months of the initial
existence of one or more of the conditions set forth above.
Section 7.    Termination Payments and Benefits.
Section 7.01.    Voluntary Termination, Termination For Cause. Upon any
termination of this Agreement either (i) voluntarily by the Executive or (ii) by
the Company for Cause as provided in Section 6.03, all payments, salary and
other benefits hereunder shall cease at the effective date of termination.
Notwithstanding the foregoing, the Executive shall be entitled to receive from
the Company (a) all Base Salary earned or accrued through the date the
Executive's employment is terminated, (b) reimbursement for any and all monies
advanced in connection







4

--------------------------------------------------------------------------------



EXHIBIT 10.40

with the Executive's employment for reasonable and necessary expenses incurred
by the Executive through the date the Executive's employment is terminated and
(c) all other payments and benefits to which the Executive may be entitled under
the terms of any applicable compensation arrangement or benefit plan or program
of the Company, including any earned and accrued, but unused vacation pay, any
Annual Bonus for a prior year provided the Executive was employed on December 31
of such year (all such payments and benefits, the “Accrued Benefits”). For
purposes of this Agreement, Accrued Benefits shall not include any entitlement
to Annual Bonus for the then current year, or any severance under any Company
severance policy generally applicable to the Company's salaried employees.
Section 7.02.    Termination without Cause or for Good Reason. In the event that
this Agreement is terminated by the Company without Cause, or by the Executive
for Good Reason, the Executive shall be entitled to receive, as his exclusive
right and remedy in respect of such termination, (i) his Accrued Benefits, (ii)
as long as the Executive does not violate the provisions of Section 8 and
Section 9 hereof, severance pay equal to the Executive's then current monthly
Base Salary, payable in accordance with the Company's regular pay schedule, for
twelve (12) months from the date of termination of employment (the “Severance”),
(iii) at the times the Company pays its executive bonuses in accordance with its
general payroll policies (but no later than April 15th following the fiscal year
to which it relates), an amount equal to that portion of the Annual Bonus which
but for his termination would have been earned by the Executive during the year
of his termination (pro-rated based on a formula, the denominator of which shall
be 365 and the numerator of which shall be the number of days during the year of
his termination during which the Executive was employed by the Company on an
active status) (the “Pro-Rated Bonus”) and (iv) the Executive and the
Executive's family shall continue to be covered, upon the same terms and
conditions as described hereinabove, by the same or equivalent medical, dental,
and life insurance coverages as in effect for the Executive immediately prior to
the termination of his employment, until the earlier of (A) the expiration of
the period for which he receives severance pay pursuant to clause (ii) above or
(B) the date the Executive has commenced new employment and has thereby become
eligible for comparable benefits, subject to the Executive's rights under COBRA.
The Severance will commence on the Company's first regular payroll that occurs
on or following the 60th day after the Executive's Separation (as defined below)
and, once it commences, will include any unpaid amounts accrued from the date of
the Executive's Separation. For purposes hereunder, “Separation” means a
“separation from service” with the Company within the meaning of Treasury
Regulation Section 1.409A-1(h) (without regard to any permissible alternative
definition thereunder), and Severance shall be payable only if and when a
qualifying termination of employment also constitutes a Separation.
Section 7.03.    Termination due to Death or Permanent Disability. In the event
that this Agreement is terminated due to the death or Permanent Disability of
the Executive, the Executive, or his estate or designated beneficiary, as the
case may be, shall receive (i) Accrued Benefits and (ii) the Pro-Rated Bonus. In
addition, the Executive and his family shall continue to be covered for a period
of one (1) year, upon the same terms and conditions as described hereinabove, by
the same or equivalent medical, dental, and life insurance coverage as in effect
for the Executive immediately prior to the termination of his employment because
of death or Permanent Disability.

5

--------------------------------------------------------------------------------



EXHIBIT 10.40

Section 7.04.    Accrued Benefits. Notwithstanding anything else herein to the
contrary, all Accrued Benefits to which the Executive (or his estate or
beneficiary) is entitled shall be payable in cash promptly upon termination of
his employment, except as otherwise specifically provided herein, or under the
terms of any applicable policy, plan or program.
Section 7.05.    No Other Benefits. Except as specifically provided in this
Section 7, the Executive shall not be entitled to any compensation, severance or
other benefits from the Company or any of its subsidiaries or affiliates upon
the termination of this Agreement for any reason whatsoever. Payment by the
Company of all Accrued Benefits and other amounts and contributions to the cost
of the Executive's participation in the Company's group health and dental plans
that may be due to the Executive under the applicable termination provision of
Section 6 shall constitute the entire obligation of the Company to the
Executive.
Section 7.06.    Survival of Certain Provisions. Provisions of this Agreement
shall survive any termination of employment if so provided herein or if
necessary or desirable fully to accomplish the purposes of such provision,
including, without limitation, the obligations of the Executive under Section 8
and 9 hereof. The obligation of the Company to continue to make payments to or
on behalf of the Executive under Section 7 hereof (except for payment of the
Accrued Benefits) is expressly conditioned upon the Executive's continued full
performance of obligations under Section 8 and Section 9 hereof and execution of
a waiver releasing claims against the Company in a form satisfactory to the
Company (the “Release”). Such Release must become effective by its terms no
later than 60 days after Executive's Separation (as defined below) (the “Release
Deadline”). If the Executive revokes the Release, or it has not otherwise become
effective by the Release Deadline, the Executive will not be entitled to any
benefits other than the Accrued Benefits under Section 7 hereof. The Executive
recognizes that, except as expressly provided in Section 7, no compensation is
earned after termination of employment.
Section 7.07.    Public Statement of Termination. In the event the Executive's
employment terminates for any reason, the Company and the Executive shall agree
upon a public statement pertaining to the Executive's termination of employment,
and the terms of said statement shall not be subject to subsequent modification
by either party unless required by law; provided, however, that in the event the
Company and the Executive are unable in good faith to agree on such a statement,
the Company may make public statements as are necessary to comply with the law.
Section 7.08.    Limitation on Benefits on Termination. (a) Anything in this
Agreement to the contrary notwithstanding and except as set forth below, in the
event it shall be determined that any payment or distribution by the Company to
or for the benefit of the Executive (whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise) (a
“Payment”) would be treated as an “excess parachute payment” (as defined in
Section 280G(b)(1) of the Internal Revenue Code of 1986 as amended (the
“Code”)), then such Payments will be reduced so that the Company will not make
an “excess parachute payment.”
(b)    All determinations required to be made under this Section 7.08 and the
assumptions to be utilized in arriving at such determination, shall be made by
the Company's independent auditors or such other certified public accounting
firm reasonably acceptable to the Executive as may be designated by the Company.
The Payments shall be modified or reduced so

6

--------------------------------------------------------------------------------



EXHIBIT 10.40

that, using the assumptions of the accounting firm referred to herein, the
Executive will receive the greatest economic benefit but no Payment shall be
treated as an “excess parachute payment.” If more than one manner of reduction
of payments or benefits is necessary to yield the greatest economic benefit, the
payments and benefits shall be reduced pro rata.
(c)    This Section 7.08 shall be interpreted so as to avoid the imposition of
excise taxes on the Executive under Section 4999 of the Code or the disallowance
of a deduction to the Company pursuant to Section 280G(a) of the Code with
respect to amount payable, or to be provided, under this Agreement.
Notwithstanding the foregoing, in no event will any of the provisions of this
Section 7.08 create, without the consent of the Executive, an obligation on the
part of the Executive to refund any amount to the Company following payment of
such amount.
Section 8.    Proprietary Information; Inventions in the Field.
Section 8.01.    Proprietary Information. In the course of service to the
Company, the Executive will have access to confidential specifications,
know-how, strategic or technical data, marketing research data, product research
and development data, manufacturing techniques, confidential customer lists,
sources of supply and trade secrets, all of which are confidential and may be
proprietary and are owned or used by the Company, or any of its subsidiaries or
affiliates. Such information shall hereinafter be called “Proprietary
Information” and shall include any and all items enumerated in the preceding
sentence and coming within the scope of the business of the Company or any of
its subsidiaries or affiliates as to which the Executive may have access,
whether conceived or developed by others or by the Executive alone or with
others during the period of service to the Company, whether or not conceived or
developed during regular working hours. Proprietary Information shall not
include any records, data or information which are in the public domain during
or after the period of service by the Executive provided the same are not in the
public domain as a consequence of disclosure directly or indirectly by the
Executive in violation of this Agreement.
Section 8.02.    Fiduciary Obligations. The Executive agrees that Proprietary
Information is of critical importance to the Company and a violation of this
Section 8.02 and Section 8.03 would seriously and irreparably impair and damage
the Company's business. The Executive agrees that he shall keep all Proprietary
Information in a fiduciary capacity for the sole benefit of the Company.
Section 8.03.    Non-Use and Non-Disclosure. The Executive shall not during the
Term or at any time thereafter (a) disclose, directly or indirectly, any
Proprietary Information to any person other than the Company, executives
thereof, other employees of the Company who, at the time of such disclosure, in
the reasonable judgment of the Executive, need to know such Proprietary
Information, or such other persons to whom the Executive has been specifically
instructed to make disclosure by the Company, and in all such cases only to the
extent required in the course of the Executive's service to the Company or (b)
use any Proprietary Information, directly or indirectly, for his own benefit or
for the benefit of any other person or entity. At the termination of his
employment, the Executive shall deliver to the Company all notes, letters,
documents and records which may contain Proprietary Information which are then
in his possession or control and shall destroy any and all copies and summaries
thereof.

7

--------------------------------------------------------------------------------



EXHIBIT 10.40

Section 8.04.    Assignment of Inventions. The Executive agrees to assign and
transfer to the Company or its designee, without any separate remuneration or
compensation, his entire right, title and interest in and to all Inventions in
the Field (as defined below), together with all United States and foreign rights
with respect thereto, and at the Company's expense to execute and deliver all
appropriate patent and copyright applications for securing United States and
foreign patents and copyrights on Inventions in the Field and to perform all
lawful acts, including giving testimony, and to execute and deliver all such
instruments that may be necessary or proper to vest all such Inventions in the
Field and patents and copyrights with respect thereto in the Company, and to
assist the Company in the prosecution or defense of any interference which may
be declared involving any of said patent applications, patents, copyright
applications or copyrights. For the purposes of this Agreement, the words
“Inventions in the Field” shall include any discovery, process, design,
development, improvement, application, technique, or invention, whether
patentable or copyrightable or not and whether reduced to practice or not,
conceived or made by the Executive, individually or jointly with others (whether
on or off the Company's premises or during or after normal working hours) while
in the employ of the Company, and which was or is related to the Business of the
Company or any of its subsidiaries, or which resulted or results from any work
performed by any Executive or agent thereof during the Term.
Section 8.05.    Return of Documents. All notes, letters, documents, records,
tapes and other media of every kind and description relating to the business,
present or otherwise, of the Company or its affiliates and any copies, in whole
or in part, thereof (collectively, the “Documents”), whether or not prepared by
the Executive, shall be the sole and exclusive property of the Company. The
Executive shall safeguard all Documents and shall surrender to the Company at
the time his employment terminates, or at such earlier time or times as the
Company or its designee may specify, all Documents then in the Executive's
possession or control.
Section 9.    Restrictions on Activities of the Executive
Section 9.01.    Acknowledgments. The Executive and Company agree that he is
being employed hereunder in a key capacity with the Company and that the Company
is engaged in a highly competitive business and that the success of the
Company's business in the marketplace depends upon its goodwill and reputation
for quality and dependability. The Executive and Company further agree that
reasonable limits may be placed on his ability to compete against the Company as
provided herein to the extent that they protect and preserve the legitimate
business interests and good will of the Company.
Section 9.02.    General Restrictions.
(a)    During the Term and for the Non‑Competition Period (as defined below),
and during any time the Executive is receiving severance payments under this
Agreement, the Executive will not (anywhere in the United States where the
Company or any of its subsidiaries then conducts business) engage or participate
in, directly or indirectly, as principal, agent, employee, employer, consultant,
investor or partner, or assist in the management of, or provide advisory or
other services to, or own any stock or any other ownership interest in, or make
any financial investment in, any business which is Competitive with the Company
(as defined

8

--------------------------------------------------------------------------------



EXHIBIT 10.40

below); provided that the ownership of not more than 2% of the outstanding
securities of any class listed on an exchange or regularly traded in the
over-the-counter market shall not constitute a violation of this Section 9.02.
For purposes of this Agreement, a business shall be considered “Competitive with
the Company” only if it offers products or provides services related to
negotiating reinsurance transactions or engages in any other business the
Company and/or its affiliates are engaged in or have taken steps to be engaged
in prior to Executive's termination of employment.
(b)    For purposes of this Agreement, the “Non-Competition Period” shall mean
the longer of (i) the Term (ii) a period of twelve (12) consecutive months after
the Executive's employment terminates and (iii) the period during which the
Company is paying any amounts to the Executive hereunder or otherwise providing
benefits to the Executive.
Section 9.03.    Executives, Customers and Suppliers.
(a)    During the Term and the Non-Solicitation Period (as defined below), the
Executive will not solicit, or attempt to solicit, any officer, director,
consultant or Executive of the Company or any of its subsidiaries or affiliates
to leave his or her engagement with the Company or such subsidiary or affiliate
nor will he call upon, solicit, divert or attempt to solicit or divert from the
Company or any of its affiliates or subsidiaries any of their customers, agents
or suppliers, or potential customers, agents or suppliers that the company has
solicited within twenty-four (24) months prior to the the Executive's
termination of employment; provided, however, that nothing in this Section 9.03
shall be deemed to prohibit the Executive from calling upon or soliciting a
customer, agent or supplier during the Non-Solicitation Period if such action
relates solely to a business which is not Competitive with the Company; and
provided, further, however, that nothing in this Section 9.03 shall be deemed to
prohibit the Executive (i) from soliciting or hiring any employee of the Company
or any of its subsidiaries or affiliates, if such employee is a member of the
Executive's immediate family; and (ii) from placing advertisements in newspapers
or other media of general circulation advertising employment opportunities and
hiring persons who respond to such advertisements, provided that they were not
otherwise solicited by the Executive in violation of this section.
(b)    For purposes of this Agreement, the “Non-Solicitation Period” shall mean
the longer of (i) the Term (ii) a period of twelve (12) consecutive months after
the Executive's employment terminates and (iii) the period during which the
Company is paying any amounts to the Executive hereunder or otherwise providing
benefits to the Executive.
Section 9.04.    THE EXECUTIVE REPRESENTS AND WARRANTS THAT THE KNOWLEDGE,
SKILLS AND ABILITIES HE OR SHE POSSESSES AT THE TIME OF COMMENCEMENT OF
EMPLOYMENT HEREUNDER ARE SUFFICIENT TO PERMIT HIM OR HER, IN THE EVENT OF
TERMINATION OF HIS OR HER EMPLOYMENT HEREUNDER, TO EARN A LIVELIHOOD
SATISFACTORY TO HIMSELF WITHOUT VIOLATING ANY PROVISION OF SECTION 8 OR 9
HEREOF, FOR EXAMPLE, BY USING SUCH KNOWLEDGE, SKILLS AND ABILITIES, OR SOME OF
THEM, IN THE SERVICE OF A NON‑COMPETITOR.

9

--------------------------------------------------------------------------------



EXHIBIT 10.40

Section 10.    Remedies. It is specifically understood and agreed that any
breach of the provisions of Section 8 or 9 of this Agreement is likely to result
in irreparable injury to the Company and that the remedy at law alone will be an
inadequate remedy for such breach, and that in addition to any other remedy it
may have, the Company shall be entitled to enforce the specific performance of
this Agreement by the Executive and to seek both temporary and permanent
injunctive relief (to the extent permitted by law) without bond and without
liability should such relief be denied, modified or violated. Neither the right
to obtain such relief nor the obtaining of such relief shall be exclusive or
preclude the Company from any other remedy.
Section 11.    Severable Provisions. The provisions of this Agreement are
severable and the invalidity of any one or more provisions shall not affect the
validity of any other provision. In the event that a court of competent
jurisdiction shall determine that any provision of this Agreement or the
application thereof is unenforceable in whole or in part because of the duration
or scope thereof, the parties hereto agree that said court in making such
determination shall have the power to reduce the duration and scope of such
provision to the extent necessary to make it enforceable, and that the Agreement
in its reduced form shall be valid and enforceable to the full extent permitted
by law.
Section 12.    Notices. All notices hereunder, to be effective, shall be in
writing and shall be delivered by hand or mailed by certified mail, postage and
fees prepaid, as follows:
If to the Company:    Fortegra Financial Corporation
100 West Bay Street
PO Box 44130
Jacksonville, Florida 32231-4130
Facsimile No: (904) 354-4525
Attention: Chief Executive Officer
With a copy to:    Fortegra Financial Corporation
100 West Bay Street
PO Box 44130
Jacksonville, Florida 32231-4130
Facsimile No: (904) 354-4525
Attention: General Counsel


If to the Executive:    Igor Best-Devereux
1075 N. Oak Forest Road
Salt Lake City, Utah 84103


or to such other address as a party may notify the other pursuant to a notice
given in accordance with this Section 12.
Section 13.    Miscellaneous.
Section 13.01.    Amendment. This Agreement constitutes the entire Agreement
between the parties hereto with regard to the subject matter hereof, superseding
all prior understandings

10

--------------------------------------------------------------------------------



EXHIBIT 10.40

and agreements, whether written or oral. This Agreement may not be amended or
revised except by a writing signed by the parties.
Section 13.02.    Assignment and Transfer. The provisions of this Agreement
shall be binding on and shall inure to the benefit of any such successor in
interest to the Company. Neither this Agreement nor any of the rights, duties or
obligations of the Executive shall be assignable by the Executive, nor shall any
of the payments required or permitted to be made to the Executive by this
Agreement be encumbered, transferred or in any way anticipated, except as
required by applicable laws. This Agreement shall not be terminated by the
merger or consolidation of the Company with any corporate or other entity or by
the transfer of all or substantially all of the assets of the Company to any
other person, corporation, firm or entity. However, all rights of the Executive
under this Agreement shall inure to the benefit of and be enforceable by the
Executive's personal or legal representatives, estates, executors,
administrators, heirs and beneficiaries. All amounts payable to the Executive
hereunder shall be paid, in the event of the Executive's death, to the
Executive's estate, heirs or representatives.
Section 13.04.    Waiver of Breach. A waiver by the Company or the Executive of
any breach of any provision of this Agreement by the other party shall not
operate or be construed as a waiver of any other or subsequent breach by the
other party.
Section 13.05.    Entire Agreement. This Agreement contains the entire agreement
of the parties with respect to the subject matter hereof and supersedes all
prior agreements among the parties.
Section 13.06.    Withholding. The Company shall be entitled to withhold from
any amounts to be paid or benefits provided to the Executive hereunder any
federal, state, local, or foreign withholding or other taxes or charges which it
is from time to time required to withhold. The Company shall be entitled to rely
on an opinion of counsel if any question as to the amount or requirement of any
such withholding shall arise.
Section 13.07.    Captions. Captions herein have been inserted solely for
convenience of reference and in no way define, limit or describe the scope or
substance of any provision of this Agreement.
Section 13.08.    Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original and shall have the same
effect as if the signatures hereto and thereto were on the same instrument.
Section 13.09.    Governing Law. This Agreement shall be construed under and
enforced in accordance with the internal laws of the State of Florida.
Section 13.10.    Application of Section 409A. For purposes of Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”), each payment
hereunder is designated as a separate payment. If the Company determines that
the Executive is a “specified employee” under Section 409A(a)(2)(B)(i) of the
Code at the time of the Executive's Separation, then (i) any payments under
Section 7, to the extent that they are subject to Section 409A of the Code, will
commence during the seventh month after the Executive's Separation and (ii) the



11

--------------------------------------------------------------------------------



EXHIBIT 10.40

installments that otherwise would have been paid during the first six months
after the Executive's Separation will be paid in a lump sum when the severance
payments commence.

12

--------------------------------------------------------------------------------



EXHIBIT 10.40

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as a
sealed instrument as of the day and year first above written.
FORTEGRA FINANCIAL CORPORATION
By:    /s/ Walter Mascherin
Name:    Walter Mascherin
Title:    Chief Financial Officer


EXECUTIVE
/s/ Igor Best-Devereux
Name: Igor Best-Devereux
































































[Signature Page to Executive Employment and Non-Competition Agreement]

13

--------------------------------------------------------------------------------



EXHIBIT 10.40

Schedule A


Annual Parameters


Base Salary will be set at $289,200 Per Year and as defined in Section 4(a) of
the EXECUTIVE EMPLOYMENT AND NON‑COMPETITION AGREEMENT attached hereto.


Annual Bonus will be determined as provided below and as defined in Section 4(b)
of the EXECUTIVE EMPLOYMENT AND NON‑COMPETITION AGREEMENT attached hereto. The
Executive shall be entitled to an Annual Bonus based on the achievement of
certain financial targets by the Company and individual performance metrics. The
financial targets and individual performance metrics will be adjusted each year
of the Term as recommended and approved by the Chief Executive Officer of the
Company and as approved by the Board of Directors. The financial targets and
individual performance metrics will be communicated to Executive as early in the
year as possible.



14